1
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
This Action is in response to communications filed 01/29/2021.
Claim 21 has been cancelled.
Claims 1, 10, and 19 have been amended.
Claim 18 is amended by this Examiner’s Amendment.
Claims 1-5, 8-15, 17-20, and 24-25 are pending.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
Claim 18, line 1 which reads –The apparatus according to claim 15 [[16]], further– is to be replaced by –The apparatus according to claim 15, further–
END OF AMENDMENT

	

REASONS FOR ALLOWANCE
Per the instant Office action, claims 1-5, 8-15, 17-20, and 24-25 are considered as allowable subject matter.
The following is an Examiner’s statement of reasons for allowance:
The claimed invention involves forming clustered distributed storage wherein each cluster is formed by modularized building blocks comprising a plurality of storage devices and at least one storage processor. The system responds to an input/output (I/O) request by identifying a storage location targeted by the I/O request via a hash algorithm and then proceeds to determine a storage processor that may service the request based on the current I/O load on storage processors which may access the targeted I/O location as determined by a metadata service. Furthermore, it is noted that the storage processors comprise a controller and at least two I/O units running within Linux containers.
The prior art deemed of closest relevance to the claimed invention, Yamamoto et al. (US 2005/0144173), recites forming distributed storage via a device hierarchy and managing I/O load on storage processors servicing I/O requests. Additionally, the prior art deemed of closest relevance Chou et al. (US 2015/0254088) recites managing distributed storage via virtualized components including a storage adaptor run as a Linux container.
The reasons for allowance of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “constructing a scalable storage device by combining a plurality of modularized building blocks; wherein each modularized building block comprises a magnetic disk enclosure; and at least one modularized building block in the plurality of modularized building blocks comprises a storage processor, the storage processor comprising an input output processing unit; … an input output processing unit for processing the I/O request from among the determined input output processing units directly attached to the hard disk drivers in the list, wherein the storage processor comprising the input output processing unit comprises a controller and at least two input output units, the controller realized within a Linux container running on the storage processor, each input output unit realized 
The reasons for allowance of claim 10 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “construct a scalable storage device by combining a plurality of modularized building blocks; wherein each modularized building block comprises a magnetic disk enclosure; and at least one modularized building block in the plurality of modularized building blocks comprises a storage processor, the storage processor comprising an input output processing unit; form a cluster using the input output processing unit in the at least one modularized building block; … an input output processing unit for processing the I/O request from among the determined input output processing units directly attached to the hard disk drivers in the lists wherein the storage processor comprising the input output processing unit comprises a controller and at least two input output units, the controller realized within a Linux container running on the storage processor, each input output unit realized within a respective Linux container running on the storage processor.” Claim 10 is deemed allowable for similar reasons as identified for claim 1.
The reasons for allowance of claim 19 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “the computer-readable program instruction performs constructing a scalable storage device by combining a plurality of modularized building blocks; wherein each modularized building block comprises a magnetic disk enclosure; and at least one modularized building block in the plurality of modularized building blocks comprises a storage processor, the storage processor comprising an input output processing unit; … and sending the I/O request to the selected input output processing unit for processing the I/O requests wherein the storage processor comprising the 
Dependent claims 2-5, 8-9, 11-15, 17-18, 20, and 24-25 are allowable at least for the reasons cited above including all of the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/YAIMA RIGOL/Primary Examiner, Art Unit 2135